      Case 1:20-cv-01127-JMF Document 68-3 Filed 06/19/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK,

                                 Plaintiff,                 No. 20 Civ. 1127 (JMF)
             -v-

CHAD F. WOLF, in his official capacity as Acting
Secretary ofHomeland Security, et al.,

                                 Defendants.


R. L'HEUREUX LEWIS-MCCOY et al., on behalfof
themselves and all similarly situated individuals
                                                            No. 20 Civ. 1142 (JMF)
                                   Plaintiffs,

             -v-

CHAD F. WOLF, in his official capacity as Acting
Secretary ofHomeland Security, et al.,

                                   Defendants.



                                        DECLARATION

I, Robert E. Perez, hereby state as follows:

     1. I am currently the Deputy Commissioner of U.S. Customs and Border Protection (CBP),

        U.S. Department of Homeland Security. Until November 2018, I was the Executiye

        Assistant Commissioner for Operations Support. I began my career with the U.S.

        Customs Service in 1992 as a Customs Inspector in Newark, New Jersey. Throughout

        my ~areer at CBP, I have held various positions at CBP headquarters and in the field,

        including becoming the first Director of the Customs-Trade Partnership Against

        Terrorism (C-TPAT) in 2002. I also served as a Port Director and the Director of Field
 Case 1:20-cv-01127-JMF Document 68-3 Filed 06/19/20 Page 2 of 10




   Operations in Detroit, Michigan, and a Director of Field Operations at CBP's New York

   Field Office.

2. In my role as Deputy Commissioner, I am the agency's senior career official, with a

   primary focus of working closely with the Commissioner to ensure that CBP' s mission

   of protecting the Nation's borders from terrorists and terrorist weapons is carried out

   effectively in partnership with other Federal, state, local, and foreign entities.

   Additionally, I provide executive leadership in planning short and long-range strategies,

   activities, and projects.

3. I am familiar with the complaints filed in State ofNew York v. Wolf, Case No. 20-cv-

    1127 and Lewis-McCoy v. Wolf, Case No. 20-cv-1142, filed in the United States District

   Court for the Southern District ofNew York and plaintiffs' claims therein.

4. The purpose of this declaration is to explain the impact of the New York Driver's License

   Access and Privacy Act, also known as the "Green Light" Law, on CBP operations. As

   a result of the Green Light Law, on December 12, 2019, New York terminated CBP's

   access to New York Department of Motor Vehicle (DMV) information through the

   International Justice and Public Safety Network (Nlets). This declaration highlights

   operational gaps CBP continues to face due to the Green Light Law in its newly amended

   form, including difficulties that CBP would have in adhering to New York's law, as

   amended, if data access were to be restored.

5. This declaration is based on my personal knowledge, as well as information conveyed to

   me by my staff and other knowledgeable CBP personnel in the course of my official

   duties and responsibilities.




                                           2
 Case 1:20-cv-01127-JMF Document 68-3 Filed 06/19/20 Page 3 of 10




                 A. Impact of the Amendment to the Green Light Law

6. On April 3, 2020, New York enacted the Fiscal Year 2020-2021 Budget, which

   amended the "Green Light" Law to permit the sharing of OMV information with CBP

   for vetting Trusted Traveler Program (TTP) applicants and vehicle importation and

   exportation purposes. N.Y. Veh. & Traf. Law§ 201.12(a) (as amended April 2020)

   (hereinafter ''the Amendment"). However, despite this Amendment, CBP access to NY

   OMV data through Nlets for purposes of TIP vetting (or for any other purpose) has not

   yet been restored. Accordingly, as of the date of this declaration, CBP cannot vet TIP

   applicants from the State of New York to determine their eligibility for TIPs.

7. While the Amendment to the Green Light Law appears to carve out an exception for

   TIP vetting from the law's general prohibition on providing New York OMV

   information to any agency that primarily enforces immigration law, it also makes it a

   class E felony to use OMV information for immigration purposes. This addition of

   potential criminal liability presents risks of personal liability for CBP employees as well

   as state and local partners interacting with CBP.

8. Were CBP to gain access to New York OMV data for TIP vetting purposes, the

   Amendment would nonetheless restrict CBP's ability to disseminate the OMV data

   obtained for TIP vetting purposes within its databases or amongst its staff for purposes

   necessary to carry out CBP's mission. Such restriction on the use of OMV data would

   have a negative impact on CBP operations by creating gaps in the universe of

   information CBP relies on to carry out its critical mission and posing significant officer

   safety concerns. Officers conducting their respective duties may manually share

   information necessary to fulfilling their responsibilities. The Amendment presents CBP



                                           3
 Case 1:20-cv-01127-JMF Document 68-3 Filed 06/19/20 Page 4 of 10




   officers with a choice of either following NY law or properly fulfilling their statutory

   mandates.

9. CBP has a broad mission to protect the Homeland from dangerous people and cargo and

   to prevent terrorists and terrorist weapons from entering the United States, while

   facilitating legitimate trade and travel. To carry out its broad mission, CBP engages in

   a variety of activities ranging from the interdiction of counterfeit goods and human

   trafficking operations to the prevention of terrorists and weapons of mass destruction

   from entering the United States. These diverse functions often overlap as officers

   respond to information uncovered during inspections or investigations. Access to, and

   the fluid flow of, current information and the ability to cross-reference information

   across multiple databases serve as the foundation of CBP' s critical law enforcement

   function.

10. Because of the way CBP systems and operations are designed, information obtained for

   TIP purposes may in certain circumstances be entered across multiple law enforcement

   databases. For example, this information may be used to further CBP's law enforcement

   mission of inspecting all persons arriving to the United States to determine citizenship

   and admissibility under the immigration laws, as appropriate.        As such, while the

   Amendment allows for use of DMV information for TIP vetting purposes only,

   adherence to the Amendment's restrictions on the downstream use of that information

   would create gaps in other critical areas ofCBP's congressionally man~ated mission.

11. As discussed above, access to DMV information is facilitated through Nlets. CBP has

   separate Originating Agency Identifiers (ORis) specific to its mission responsibilities,

   including one for TIP vetting. CBP employees whose duties include these activities are



                                           4
       Case 1:20-cv-01127-JMF Document 68-3 Filed 06/19/20 Page 5 of 10




          authorized access to make queries related to their mission responsibilities via Nlets. The

          Nlets queries are automatically run via the vetting system and reviewed by authorized

          CBP officers. CBP officers conducting TTP vetting review the OMV data and may run

          additional queries through Nlets to refine these results. Relevant information is then

          entered on a risk assessment worksheet that is transmitted to CBP's Global Enrollment

          System (GES) that houses TTP membership records. The risk assessment worksheet

          could include information that is a basis for a denial of TTP membership and/or

          potentially derogatory information that needs to be addressed by an enrollment center

          officer during an interview in order to determine whether or not the applicant is eligible

          for TIP membership.             The risk assessment worksheet with any pertinent DMV

          information is then entered into and stored in GES. GES is accessible to a certain set of

          individuals within CBP who have a "need-to-know" for the information housed therein

          for vetting and investigative purposes.              Records related to TTP decisions must be

          retained for accountability purposes.

      12. CBP personnel who do not have routine access to New York OMV data through Nlets

          for TTP vetting could access such information if the information is manually recorded

          in other CBP systems. In addition, OMV information obtained for TIP vetting purposes

          could be shared on an ad hoc and "need-to-know" basis among CBP officers and between

          CBP and other authorities if such information is relevant to an ongoing investigation.

          During TTP vetting, information from OMV records may be incorporated into risk

          assessments or input into TECS 1 ( e.g., in connection with the creation of a lookout


1
  TECS (not an acronym) is CBP's principal law enforcement system that houses temporary and permanent
enforcement, inspection, and intelligence records relevant to the law enforcement mission ofCBP and numerous
other federal agencies that it supports. TECS is described in further detail in the Federal Register at 73 Fed. Reg.
77778 (Dec. 19, 2008).

                                                           5
      Case 1:20-cv-01127-JMF Document 68-3 Filed 06/19/20 Page 6 of 10




         record), as appropriate. If that occurs, other individuals within CBP who have authorized

         access to TECS (or other government agencies that have access to such information in

         TECS pursuant to an information sharing agreement) would have access to that

         information and could potentially use it for immigration enforcement purposes, in

         add ition to other law enforcement and homeland security purposes.

     13. In add ition to TECS, OMV information may also be accessible in other law enforcement

         systems that CBP uses to identify individuals and cargo that may requ ire additional

         scrutiny during inspection.        CB P's Automated Targeted System (A TS) 2 compares

         informat ion on travelers and cargo arriving in, transiting through, and exiting the country

         against information from law enforcement and intelligence databases. In add ition, ATS

         allows appropriately provi sioned users to conduct queries across multiple databases,

         including TECS, GES, Nlets, and others, to provide a consolidated view of data

         responsive to all underlying queries about a person or entity. If OMV information

         obtained during vetting of a TIP applicant were to be recorded in TECS or G ES, such

         information could potentially be viewed in ATS by CBP officers assessing whether

         certain travelers or cargo require additional scrutiny. Access to ATS is limited to those

         individuals who have a "need-to-know" and are authorized such access in order to carry

         out their official duties. Furthermore, access to specific data sets within ATS is further

         controlled by providing each user only those accesses required to perform his or her job.




2
  DI-IS/C BP/PIA-006 Automated Targeti ng System, September 20 14, https://www.dhs.gov/publication/automated-
targeting-system-ats-update.

                                                      6
      Case 1:20-cv-01127-JMF Document 68-3 Filed 06/19/20 Page 7 of 10




     14. The OMV information that is recorded in other CBP systems is retained according to the

         data retention schedules applicable to those law enforcement systems and published in

         Privacy Act notices. 3

     15. The ability to view and connect data across multiple databases and systems is a critical

         component of CBP's ability to make necessary connections between pieces of

         information in order to both effectively assess the risk of individuals and cargo seeking

         to enter or depart from the United States and to properly police between ports of entry.

         Even if CBP were to receive New York OMV information for use in TTP vetting, in

         order to shield CBP employees from potential criminal liability, the Amendment would

         require CBP to silo that information from its databases, preventing· law enforcement

         officers who may be conducting critical investigations, including those related to

         terrorism, from identifying connections between individuals or relevant information.

     16. The National Commission on Terrorist Attacks Upon the United States (9-11

         Commission) determined that hindsight review of previous tragedies indicates that

         information sharing and cooperative action are integral to identifying and resolving

         threats before they occur. In accordance with the 9-11 Commission's findings and

         recommendations, CBP systems were developed to promote the efficient and effective

         flow of information to best promote border and national security, avoiding the

         segregation of information that impeded law enforcement in the past. In developing

         these systems, CBP also incorporated rigorous data security and privacy protections to

         ensure the proper handling of all data in its custody. New York's Green Light Law


3
  DHS/CBP/PIA-021, TECS System: CBP Primary and Secondary Processing (August 12, 2016), available at
www.dhs.gov/privacy; DHS/CBP/PIA-009(a) TECS System: CBP Primary and Secondary Processing (TECS)
National SAR Initiative (August 5, 2011), available at www.dhs.gov/privacy; DHS/CBP-011; DHS/CBP-011 TECS,
System of Records, 73 Fed. Reg. 77778, 77782 (Dec. 19, 2018).

                                                    7
Case 1:20-cv-01127-JMF Document 68-3 Filed 06/19/20 Page 8 of 10




   would require CBP to reverse decades of efforts to achieve the fluid network of

   information sharing across the government that was deemed critical by the 9-11

   Commission to avoid future threats to our nation's security.           The importance of

   unimpeded information sharing was demonstrated in 2010 when state and local data

   accessed by CBP proved critical in leading to the capture of the New York City Times

   Square bomber as he was about to depart the country. In a more recent example, when

   federal authorities responded to the scene of the 201 7 Halloween attack in New York

   City, they contacted CBP to verify the identity of the attacker using his recovered driver's

   license and obtain other critical information regarding the subject. The very first step

   CBP took was to query Nlets to determine whether the suspect's identity on his driver's

   license was authentic before conducting queries in other law enforcement systems to

   assist law enforcement with the investigation.

17. Not only would New York law require CBP to alter its systems, but its policies and

   culture would also need to be drastically changed, in direct contravention of the 9-11

   Commission's findings and recommendations, to create partitions between CBP

   operational offices and OHS components as well as between CBP and its inter-agency

   partners. The imposition of artificial barriers to information flow would harmfully

   impede CBP' s ability to carry out its mission of protecting the Homeland from dangerous

   people and cargo and simultaneously deprive other U.S. government authorities of

   information that may be critical to significant criminal and terrorism investigations.

             B. CBP's Use of DMV Information Outside of TTP Vetting

18. CBP utilizes OMV data throughout its operations, and access greatly facilitates the

   efficiency of operations, the allocation of resources to properly reflect potential threat,



                                            8
Case 1:20-cv-01127-JMF Document 68-3 Filed 06/19/20 Page 9 of 10




   and the promotion of officer and public safety. DMV data allows officers access to

   information that can ensure the validity of individuals' identities and documents in areas

   such as vetting, inspection, and general law enforcement operations. For example, at

   ports of entry (POEs), access to DMV data (via license plate readers and manual

   searches) allows inspecting officers to verify ownership of vehicles being used to cross

   the border, as well as the validity of documents presented to the officer. DMV data

   conveys critical information to the officer that could signal a need for further inspection

   or prompt safety precautions. During secondary inspection, officers may query DMV

   information to gain a more holistic view of an individual and come across information

   such as criminal activity or a suspended license that could potentially warrant local/state

   law enforcement intervention to ensure public safety. Border Patrol Agents utilize DMV

   information to better understand who they may be approaching during traffic stops and

   may use DMV information to connect cars utilized in illicit activity to owners and

   addresses that are associated with important national security concerns and other law

   enforcement matters, such as human smuggling and illicit drug trafficking. Further,

   identifying information in the DMV, such as an individual's address, may be essential

   to a wide range of purposes, from locating witnesses to ensuring that CBP is hiring

   individuals who are suitable for employment. Being able to fluidly share information

   with other government partners is integral to the nation's security and to ensuring that

   law enforcement is best equipped to address situations as they transpire.

19. Lack of access to New York's DMV data creates blind spots in CBP's understanding of

   its operational environment, such that officers and the public are unnecessarily put at

   risk.   The New York law also impacts CBP's ability to effectively conduct risk



                                            9
     Case 1:20-cv-01127-JMF Document 68-3 Filed 06/19/20 Page 10 of 10




          assessments of persons and cargo crossing the border, a purpose aimed at ensuring the

          enforcement ofU.S. laws generally, which include the immigration laws. It also impacts

          CBP's ability to interdi~t subjects who may be engaged in criminal activities between

          the ports of entry. Finally, in rural areas, such as upstate New York, CBP will oftentimes

          assist state and local partners and will be the first agents on scene for numerous

          dangerous incidents. In such circumstances, the ability to query Nlets often is most

          crucial to determine the identity of suspects.

     20. Without full access to New York DMV data for all areas of CBP's mission, critical

          connections will be missed, which could lead to grave consequences.



I declare that the foregoing is true and correct to the best of my knowledge, information, and

belief.

                                                       Executed on the   .l!ltf;,f June      0




                                                  10
